THORNTON, J.,
specially concurring.
I agree that it was error to grant defendant’s motion for summary judgment, but contrary to the prevailing opinion, I would reverse and remand for entry of an order granting plaintiff’s motion for summary judgment.
The property description in issue was ambiguous on its face. The trial court so found. The prevailing opinion says so too. I agree. The real and only question in this case is whether the defendant title company can be held liable on a defective description. For reasons which follow, I conclude that the ambiguity in this description is a risk that the title company must shoulder. Stated differently, so long as the description can reasonably be read two ways, then the defendant insurance company, having accepted the description and incorporated it in the contract in this form, is liable.
While it may be argued that defendant should not be held liable on a description that is ambiguous as a *645matter of law, I believe that, given the facts of this case, the better rule is to require that the insurance carrier assume this liability. A title guaranteeing contract is one of insurance and is governed for purposes of construction by rules applicable to other insurance contracts. De Carli v. O’Brien, 150 Or 35, 41 P2d 411, 97 ALR 693 (1935). It is a well settled principle of insurance law that insurance contracts are construed liberally in favor of the insured. O’Neill v. Standard Insurance, 276 Or 357, 361, 554 P2d 997 (1976).
When an insurance policy is reasonably susceptible of more than one construction, it should be construed most favorably to the policy holder. Rainey v. Northwestern Nat. Gas Co., 44 Or App 43, 605 P2d 699 (1980). Why should not a title company have the burden of finding such a supposed ambiguity before it takes the policy holder’s premium payment and issues the policy?
For the reasons stated above, I do not think the rationale offered in the last sentence of the prevailing opinion, namely, "* * * the legal description of the property is ambiguous. The question, therefore, is one of fact, and it was error for the trial court to allow summary judgment * * is the proper basis on which to rest the opinion. In my view the question is one of law, not fact.